Exhibit 10.1

 

MOMENTA PHARMACEUTICALS, INC.

 

675 WEST KENDALL STREET

 

T: 617.491.9700

 

F: 617.621.0431

 

 

CAMBRIDGE, MA 02142

 

WWW.MOMENTAPHARMA.COM

 

[g82591keimage002.jpg][g82591keimage003.gif]

 

15 March 2005

 

Dr. Ram Sasisekharan

2130 Massachusetts Avenue, 7B

Cambridge, Massachusetts  02139

 

Dear Ram:

 

Reference is made to the Consulting Agreement between Momenta
Pharmaceuticals, Inc. (formerly Mimeon, Inc.) and you dated August 16, 2001, as
amended by letter agreements dated August 1, 2003 and July 12, 2004 (the
“Agreement”).

 

It is hereby agreed that in consideration of the increased consulting services
you are providing to Momenta Pharmaceuticals, Inc. in connection with our
research and development activities, the compensation set forth in Section 3.1
of the Agreement shall be increased to One Hundred and Fifty Thousand Dollars
($150,000) per 365-day period effective as of February 1, 2005.  Such increase
shall apply on a prospective basis and shall be pro-rated for the remaining term
ending August 15, 2005 (e.g.; a full quarter from April 1, 2005 – June 30, 2005
would be payable at the rate of $37,500).

 

If the foregoing is in conformity with your understanding, please sign both
copies of this letter agreement and return one fully-executed copy to me.

 

Very truly yours,

 

 

 

/s/ Alan L. Crane

 

 

Alan L. Crane

 

Chief Executive Officer

 

 

 

Agreed and accepted:

 

 

 

 

 

/s/ Ram Sasisekharan

 

 

Ram Sasisekharan

 

 

 

Date:

March 15th 05

 

 

 

--------------------------------------------------------------------------------